DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3, 6-8 and 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Further, clarifying the predetermined surface and reflectance features in regard to the interrelation therebetween to generate the third virtual viewpoint image in the independent claims would likely overcome the outstanding rejections of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first acquisition unit in claim 1; second acquisition unit in claims 1, 7 and 18; and generation unit in claims 1, 4-6, 11 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for the recited first acquisition unit, second acquisition unit, and generation unit may be found throughout the specification as filed, for example, figures 1, 2 and 6, and configured circuits as per paragraphs 0017 and 0077.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi (US 2019/0098278).

Regarding claim 1, Koizumi discloses a generation apparatus (Abstract, apparatus generates a virtual viewpoint image) comprising: a first acquisition unit configured to acquire a first virtual viewpoint image generated based on a plurality of images captured by a plurality of image capturing apparatuses, (paragraph 0025, shown Figure 1, plurality of cameras 101 acquire multiple images which are used to synthesize virtual viewpoint image) and a first virtual viewpoint in a three-dimensional space including an image capturing space captured by the plurality of image capturing apparatuses; (paragraph 0025, shown Figure 1, necessarily the constructed virtual viewpoint will include image capturing space from the real images) a second acquisition unit configured to acquire a second virtual viewpoint image generated based on the plurality of captured images, (paragraph 0057, shadow image data 610, interpreted as the second viewpoint image, generated from set of images) and a second virtual viewpoint arranged with respect to a predetermined surface in the three-dimensional space with the first virtual viewpoint; (as a matter of claim interpretation, predetermined surface as recited may implicate any number of surfaces, for example, the object surface or a surface upon which the object is reflected or will be reflected: therefore, for purposes of claim interpretation, this feature will be taken as implicating a surface related to the object surface, so see paragraphs 0057 and 0059, Transform is in regard to virtual viewpoint and is in regard to an object surface or surface of object reflection for the shadow) and a generation unit configured to generate a third virtual viewpoint image corresponding to the first virtual viewpoint and including an image indicating a state where an object in the image capturing space is reflected on the predetermined surface, (paragraph 0059, shown Figures 6B and 6D at 610, the shadow transformed data is generated from the object surface, or extrapolated therefrom; that is, the shadow is derived from the surface of the object and may be considered a reflection on a predetermined surface) based on the first virtual viewpoint image acquired by the first acquisition unit, and the second virtual viewpoint image acquired by the second acquisition unit. (paragraph 0144, composite viewpoint interpreted as third viewpoint, generated from object viewpoint, interpreted a first virtual viewpoint, combined with background viewpoint, interpreted as second virtual viewpoint, which is taken to include shadow or other ghosting)
	Independent claims 19 and 20 are method and computer program claims, respectively, reciting features similar to claim 1, and therefore are anticipated by Koizumi for reasons similar to claim 1.
	Regarding claim 4, Koizumi discloses wherein the generation unit is adapted to generate the third virtual viewpoint image based on combination of the first virtual viewpoint image and the second virtual viewpoint image. (paragraph 0144, object image and shadow images are combined to form the correct image-see figure 6D, shadow image 610 added to object image 615)
	Regarding claim 5, Koizumi discloses wherein the generation unit is adapted to combine the first virtual viewpoint image and the second virtual viewpoint image in an area corresponding to the predetermined surface of the third virtual viewpoint image. (paragraph 0144, shown figure 6D, shadow image 610 added to object image 615 in shadow area of 610 which implicates surface of object in 615)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi.

Regarding claim 9, Koizumi discloses wherein the first virtual viewpoint image is generated based on three-dimensional shape data representing a three- dimensional shape of a first object in the image capturing space, (paragraphs 0037 and 0058, first virtual viewpoint of first object derived from 3D shape of object) where an object has the predetermined surface. (shown Figure 6B, as discussed previously surface is read expansively to include object surfaces germane to shadow generation and shadow render)
Koizumi fails to identically disclose a further object used for image generation, namely: three-dimensional shape data representing a three-dimensional shape of a second object.
However, this is mere duplication of objects for rendering per the first object, and as such is mere duplication which courts have found to indicate obviousness. Therefore the features of three-dimensional shape data representing a three-dimensional shape of a second object are rendered obvious by Koizumi as mere duplication.
See MPEP 2144.04 VI. B. Duplication of Parts

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sugano (US 2021/0134049) implicates shadow in regard to object in a virtual image and as such implicates claim 1. 
	Yano (US 2019/0082160) implicates free viewpoint rendering of objects.
	Kwon (US 2014/0375639) implicates adding shadow relative to objects.
	Patel (US 10,885,701) implicates adding shadow relative to objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485   

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485 
October 23, 2022